18. Judicial training (vote)
- After the vote
(FR) Mr President, 15 seconds. In judicial training, the rights of parliamentarians must also be taken into account. I have just been the subject of an arbitrary arrest attempt carried out with complete disregard for my right to parliamentary immunity, which I nonetheless cited in my defence to the Lyon magistrates. Would you please kindly take note of this and ask the President of Parliament to demand that the French authorities provide the explanation that this incident requires?